Citation Nr: 1816356	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  11-29 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased initial disability rating for mood disorder with depression, rated as 30 percent prior to August 21, 2017, and in excess of 70 percent thereafter.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1981 to April 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an April 2017 travel Board hearing.  A transcript of that hearing has been associated with the claims file.  

The Board notes that the matter of entitlement to a TDIU was the subject of a July 2017 Board decision.   At that time, the Board denied entitlement to a TDIU.  Subsequent to that decision, the Veteran's disability ratings for his lumbar spine and mood disorder with depression disabilities were increased.  In a February 2018 written brief, the Veteran's representative again argued for a grant of TDIU.  As such, entitlement to a TDIU has been reasonably raised by the record and is properly before the Board at this time.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  



FINDINGS OF FACT

1.  Prior to August 21, 2017 the Veteran's mood disorder with depression was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Occupational and social impairment, with deficiencies in most areas has not been shown.

2.  From August 21, 2017 forward, the Veteran's mood disorder with depression was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  A total occupational and social impairment has not been shown.

3.  From February 28, 2012, the Veteran has had two or more disabilities whose combined rating is 70 percent or more.

4.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2017).



CONCLUSION OF LAW

1.  The criteria for an initial disability rating of 50 percent, but no more, prior to August 21, 2017 have been met or approximated.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9435 (2017).

2.  The criteria for a disability rating in excess of 70 percent, from August 21, 2017, have not been met or approximated.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9435 (2017).

3.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321 (2017).  

The Veteran has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See, Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See, Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Increased Ratings Law and Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See, Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings.  Id.  

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3 (2017).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id.

The Veteran's mood disorder with depression is rated under Diagnostic Code 9435 (unspecified depressive disorder).  38 C.F.R. § 4.130.  Mood disorder with depression is rated using the General Rating Formula for Mental Disorders (General Formula).  Under the General Formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is contemplated for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  Id.  However, this fact does not make the provided list of symptoms irrelevant.  See, Vasquez-Claudio, 713 F.3d 112, 116-117.  The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration.  Id. at 118.

The Veteran was granted service connection for a mood disorder with depression at 30 percent disabling, effective June 6, 2005.  The Veteran maintains that he is entitled to an initial disability rating for his mood disorder with depression in excess of 30 percent prior to prior to August 21, 2017, and in excess of 70 percent thereafter.

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see, Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997 ), cert. denied, 523 U.S. 1046 (1998).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See, Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

VA treatment records from June 2005 through April 2013 consistently note the Veteran displayed intermittent symptoms of depression, anxiety, anhedonia, anergia, and chronic sleep impairment.  Additionally, the Veteran repeatedly reported difficulty with concentration and memory.

The Veteran submitted a private psychological assessment from Dr. W. C., dated December 2010.  It was noted the Veteran reported daily anxiety and depression.  The Veteran also reported hypervigilance, restlessness, psychomotor retardation and agitation, sleep impairment, feelings of worthlessness, difficulty making decisions and concentrating.  It was noted that the Veteran was currently attending DeVry University and was working part-time for the County Public Transportation.

A January 2013 VA treatment record notes the Veteran's mood was described as "glum" and endorsed anhedonia "to a degree."  The Veteran's concentration was described as "subjectively poor", and his memory and relationships as "intact."  No psychomotor disturbance was noted.

The Veteran submitted a private psychological evaluation from Dr. S. B. W., dated July 2013.  It was noted that the Veteran was "somewhat forgetful."  It was noted that the Veteran was "neatly groomed and casually dressed."  The Veteran described his mood as "a little depressed."  The Veteran endorsed constant anxiety and stated that his memory is "bad and getting worse."  The Veteran acknowledged having fleeting thoughts of suicide in the past.  The Veteran endorsed anhedonia and anergia.  The examiner concluded the Veteran had depression, anxiety, panic, and sleep disorders.  The Veteran endorsed irritability and panic attacks, two to three times a week.  The Veteran stated he was living with his girlfriend and belonged to Veterans of Foreign Wars and the Down Bikers Foundation.  The Veteran stated he sleeps 4 to 5 hours per night.  It was noted that the Veteran is unable to work.

The Veteran also submitted a VA mental disorders disability benefits questionnaire completed by Dr. S. B. W. and dated in July 2013.  The doctor described the evidence she reviewed as being the Veteran's statement of the case and the December 2010 psychological assessment by Dr. W. C.  Diagnoses of pain disorder, major depression and generalized anxiety disorder were listed and the doctor stated that it is possible to differentiate between the symptoms of each diagnosis.  The doctor then stated that depression causes hopelessness, lack of joy, and no meaning, whereas anxiety causes nervousness, indecision, worry, and confusion.   The doctor then stated that pain disorder causes the Veteran to lie down frequently, need assistance, and sleep problems.  Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood was noted.  It was noted that the Veteran was currently a student at DeVry University and hasn't worked since December 2012 "due to disabilities."  Symptoms of depressed mood, anxiety, panic attacks, chronic sleep impairment, mild memory loss, impairment of short and long term memory, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty adapting to stressful circumstances', neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living were noted.

The Board notes that the submissions from Dr. S. B. W. do not take into account the information contained into the Veteran's claims file, and as such, are not based on a complete record.  Furthermore, the Board finds notes that in the psychological evaluation, the Veteran was described as being neatly groomed, whereas in the DBQ, she stated the Veteran neglected his personal hygiene and experience.  The Board finds this to be contradictory, and notes that throughout the VA treatment records, the Veteran is consistently described as being "well groomed" or "appropriately groomed".  As such, the Board finds the two submissions from Dr. S. B. W. to be of no probative value.  

An October 2013 VA treatment record notes the Veteran was appropriately groomed and displayed no evidence of any memory impairment or thought processes.  The Veteran stated that he would like to return to work and/school but stated that "his medication, pain, a restriction on his work hours, a need to repeat classes, and limited computer work opportunities in his area will prevent him from doing so."  The Veteran stated he has concentration difficulties, possibly due to his medication, and denied any significant emotional or psychological difficulties and "tries to stay goal directed working on repairing his trailer floor and plumbing.

The Veteran was afforded a VA mental disorders examination in December 2014.  Diagnoses of adjustment disorder with depressed mood cluster B personality traits were noted.  The Veteran reported experiencing depression and not being "able to find any work he is able to do".  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress was noted.  The Veteran reported living with his girlfriend for just less than two years.  The Veteran has not worked in the past 2 years, saying he "can't find anything [his] back or medications" will allow him to do.  Symptoms of depressed mood and chronic sleep impairment were noted.  The Veteran denied suicidal or homicidal ideation.

A May 2015 VA treatment record notes the Veteran discussed his participation in pleasant events and commented that "many of his friends live far away or they have limited availability."  The Veteran's mood was noted as depressed and he reported problems with sleeping.  The Veteran denied suicidal or homicidal ideation. 

A June 2015 VA treatment record notes the Veteran participated in an event at the Therapeutic Riding Center, expressed "enjoyment" with the event, and shared stories of prior interactions with horses with members of a peer support group.  

An August 2015 VA treatment record notes the Veteran reported having recently "helped a fundraiser by serving food and expressed enjoyment with the event."  

An October 2015 VA treatment record notes the Veteran was working full time/seasonal for a company called Fanatics.

A December 2015 VA treatment record notes the Veteran reported sleeping only 2 to 3 hours per night and not feeling rested upon waking.  The Veteran endorsed feeling depressed for several months.  It was noted that the Veteran "maintains his ADLs and IADLs" and rides his motorcycle when the weather permits.  The Veteran acknowledged "past suicidal thoughts without a plan/intent while he was going through [his] divorce" and emphasized that he did not want to die.  The Veteran reported having been in a relationship for almost two years and maintaining contact with two of his children and 3 of his grandchildren.  The Veteran stated that he quit his degree program at DeVry due to difficulties with focusing and memory.  The Veteran then stated that he took a medical leave of absence from the County Transport and has not followed up with them.  

The Veteran testified at the April 2017 hearing that he works as a forklift driver, sometimes requiring help loading and unloading the lift.  The Veteran stated that the pain from working can last three to five days at a minimum.  The Veteran stated that his employer tries to provide for his special needs and allow him to schedule days off to go to doctors as needed.  Regarding his memory, the Veteran stated that he tried to go to college and when he got to the last three or four classes he couldn't remember anything he was being taught.  The Veteran stated that at work, he forgets pick-ups and deliveries.  Regarding his mood disorder with depression, the Veteran stated that he tested negative for Alzheimer's and dementia, and that his doctors believed his memory problem might be more along the lines of depression and that he is scheduled to see a psychiatrist for the problem.  The Veteran stated that he had not been receiving regular psychiatric treatment.  The Veteran stated he is on psychiatric medication that caused him to develop a nervous tic with his thumb on his finger.  The Veteran stated that his psychiatric issues have gotten worse since his last VA examination in 2014.  

The Veteran was afforded a VA mental disorders examination in August 2017.  Diagnoses of major depression and somatic sleep disorder were noted, however, the examiner stated that it is not possible to differentiate what portion of each symptom is attributable to each diagnosis and discuss whether there is any clinical association between the diagnoses.  The examiner further stated that the diagnoses are not independent of each other and are part of the same syndrome.  It was noted that the Veteran does not have a diagnosed TBI.  Symptoms of depressed mood, panic attack, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and inability to establish and maintain effective relationships were noted.  It was also noted that the diagnosis of major depression is a progression of the previous diagnosis.  Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood was noted.  The Veteran was noted as currently working as a truck driver.

Considering the totality of the evidence, the Board finds that the Veteran's disability picture more nearly approximates that contemplated by the 50 percent rating for the period prior to August 21, 2017.  See 38 C.F.R. § 4.7.  The Veteran has consistently described problems with his ability to concentrate.  A January 2013 VA treatment record notes the Veteran's concentration was described as "subjectively poor", and his memory and relationships as "intact."  An April 2013 VA treatment record notes the Veteran's memory was described as intact and his concentration as "fair".  The Board acknowledges that the Veteran takes prescribed opiate painkillers, but the record does not reflect that it has been established that this is the underlying cause of the Veteran's concentration difficulties.  

The Board finds that a rating higher than 50 percent for the period prior to August 21, 2017 is not warranted.  The evidence does not demonstrate that the Veteran had occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Consequently, the Veteran does not more nearly meet or approximate the criteria for a 70 percent rating.  See 38 C.F.R. § 4.7.  

The Board finds that a rating higher than 70 percent from August 21, 2017 forward is not warranted.  None of the evidence indicates that the Veteran's symptoms result in a total occupational and social impairment.  The evidence shows the Veteran has been able to maintain a romantic relationship as well as relationships with family members.  Furthermore, the record reflects that the Veteran is a member of a motorcycle club and has attended and actively participated in outings sponsored by VA.  While limited, the Veteran does not have total social impairment.  The Board finds that at no point during the period of appeal does the evidence show that the Veteran's psychiatric symptoms are of a severity, frequency, and duration so as to meet or approximate total social and occupational impairment.  The evidence does not demonstrate that total occupation and impairment due to gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives and own occupation or name.  As such, the Board finds that the weight of the evidence demonstrates that the Veteran's PTSD does not meet any of the criteria for a 100 percent rating and that his symptoms are substantially less than those reflective of a 100 percent rating.  Consequently, the Veteran does not more nearly meet or approximate the criteria for a 100 percent rating.  See 38 C.F. R. § 4.7.

TDIU Law and Analysis

As discussed above, the Veteran's representative has raised the issue of TDIU for the Veteran.

It is the established policy of VA that all veterans who are unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340 (a)(1), 4.15.

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent.  38 C.F.R. § 4.16 (a).  In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability.  Id.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or maintaining a substantially gainful occupation.  Id.  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment.  In a pertinent precedent decision, VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. VAOPGCPREC 75-91 (Dec. 17, 1991).  Thus, the criteria for determining unemployability include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and maintain a substantially gainful occupation.  Id.  

The Court has also held that a veteran's advancing age and non-service-connected disabilities may not be considered in the determination of whether a veteran is entitled to a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and maintain employment.  Thus, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See, Van Hoose, 4 Vet. App. at 363. 

Furthermore, marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16 (a).

The ultimate issue of whether a TDIU should be awarded is not solely medical determination; rather, it is a determination for the adjudicator based on several factors.  Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16 (a); see also, Smith v. Shinseki, 647 F.3d 1380, 1385-86   (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

With the above grant of an increased initial rating for mood disorder with depression, as of February 28, 2012, the Veteran was service connected for mood disorder with depression at 50 percent, degenerative arthritis of the lumbar spine at 20 percent, a left eyebrow scar at 10 percent, and residuals of a left wrist injury at 10 percent.  The combined evaluation of the Veteran's service-connected disabilities as of February 28, 2012 is 70 percent.  As such, the initial schedular threshold has been met.  38 C.F.R. § 4.16 (a).

A private psychological assessment from Dr. W. C., dated December 2010 notes that the Veteran was attending DeVry University and was working part-time for the County Public Transportation.

A May 2012 VA treatment record notes the Veteran stated that his job as a van driver was going well.  

November 2012 VA treatment records note the Veteran reported that he was still working as a driver but was concerned about his use of oxycodone interfering with the job.

A December 2012 VA treatment record notes the Veteran reported disturbed sleep and feeling "very sleepy in the afternoons."  The Veteran stated this was causing trouble with his schoolwork and stated that he was too drowsy to be driving his work van.

A September 2013 VA treatment record notes the Veteran was seeking social security disability income.  The Veteran stated he was struggling with computer classes at DeVry "due to [a] lack of prior computer knowledge."  The Veteran stated he was able to ride his motorcycle.

An October 2013 VA treatment record notes the Veteran was appropriately groomed and displayed no evidence of any memory impairment or thought processes.  The Veteran stated that he would like to return to work and/school but stated that "his medication, pain, a restriction on his work hours, a need to repeat classes, and limited computer work opportunities in his area will prevent him from doing so."  The Veteran stated he has concentration difficulties, possibly due to his medication, and denied any significant emotion or psychological difficulties and "tries to stay goal directed working on repairing his trailer floor and plumbing."

A March 2014 VA treatment record notes the Veteran reported he was not currently working and did not finish his degree at DeVry. 

An August 2015 VA treatment record notes the Veteran reported having recently "helped a fundraiser by serving food and expressed enjoyment with the event."

An October 2015 VA treatment record notes the Veteran was working full time/seasonal for a company called Fanatics.

A December 2015 VA treatment record notes the Veteran reported sleeping only 2 to 3 hours per night and not feeling rested upon waking.  The Veteran endorsed feeling depressed for several months.  It was noted that the Veteran "maintains his ADLs and IADLs" and rides his motorcycle when the weather permits.

The Veteran testified at the April 2017 hearing that he works as a forklift driver, sometimes requiring help loading and unloading the lift.  The Veteran stated that the pain from working can last three to five days at a minimum.  The Veteran stated that his employer tries to provide for his special needs and allow him to schedule days off to go to doctors as needed. The Veteran stated that at work, he forgets pick-ups and deliveries.  Regarding his mood disorder with depression, the Veteran stated that he tested negative for Alzheimer's and dementia, and that his doctors believed his memory problem might be more along the lines of depression and that he is scheduled to see a psychiatrist for the problem.  The Veteran stated that he works full time in the summer, but not in the winter when there isn't as much work (the Veteran works in the building materials industry).  The Veteran also stated that his job at Fanatics only lasted a month and a half due to the pain from having to stand on concrete.  Afterwards, the Veteran went to work for a company, where he drives a forklift.  The Veteran further stated that as long as he doesn't "stand in one space too long and [he] keep[s] moving" he doesn't "do too bad (sic)."

A June 2017 VA treatment record notes the Veteran works 45 hours per week as a truck driver.

The Veteran was afforded a VA mental disorders examination in August 2017.  Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood was noted.  The Veteran was noted as currently working as a truck driver.

A November 2017 VA treatment record notes the Veteran was working as a truck driver.

A November 2017 VA rehabilitative medicine consultation record notes the Veteran working full time as a truck driver.

The Board finds the weight of the evidence is against a finding that the Veteran was unable to obtain or retain substantially gainful employment because of his service-connected disabilities.  The weight of the evidence shows the Veteran's service connected disabilities have not caused total occupational impairment.  The Veteran was able to manage working part-time and going to school, concurrently, for a matter of years.  The most recent evidence of record notes that since at least April 2017 the Veteran has been working as a truck driver for a building supplies company.  
 
The Board recognizes that the Veteran's service connected disabilities may impose certain physical and psychological constraints that necessitate certain accommodations be made to the Veteran.  However, the record shows the Veteran was able to withstand the rigors of a university level degree program which was abandoned due to numerous reasons.  Furthermore, the record shows the Veteran was capable of holding down a job while going to school and is, in fact, currently employed.  If total industrial impairment has not been shown, the VA is not obligated to show that a veteran is incapable of performing specific jobs in considering a claim for a total rating based on individual unemployability.  See, Gary v. Brown, 7 Vet. App. 229 (1994).

As such, the Board finds that the weight of the evidence is against a finding that the Veteran was unable to obtain or retain substantially gainful employment because of his service-connected disabilities.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim is denied.  See 38 U.S.C. § 5107  (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record, including entitlement to TDIU on an extraschedular basis.  See, Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  As such, consideration of entitlement to a TDIU is not for application prior to February 28, 2012, the date the Veteran met the threshold schedular criteria.


ORDER

An increased initial disability rating of 50 percent prior to August 21, 2017 for mood disorder with depression is granted.

An increased disability rating in excess of 70 percent from August 21, 2017 for mood disorder with depression is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


